Citation Nr: 1223005	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  06-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for Meniere's disease, to include vertigo, dizziness, labyrinthitis, inner ear infections and vestibular neuritis. 

2. Entitlement to service connection for bilateral hearing loss secondary to Meniere's disease. 

3. Entitlement to service connection for Reiter's syndrome. 

4. Entitlement to service connection for peripheral neuropathy, to include restless leg syndrome, paresthesia, tremors, pain surges, muscle spasms, weakness and carpal tunnel syndrome, secondary to Reiter's syndrome. 

5. Entitlement to service connection for anxiety and depression, including major depression, secondary to Reiter's syndrome. 

6. Entitlement to service connection for soft tissue swelling of the hands and feet secondary to heart disease. 

7. Entitlement to service connection for arthritis, to include ankylosing spondylitis, secondary to Reiter's syndrome. 

8. Entitlement to service connection for prostate condition, to include benign prostatic hypertrophy, erectile dysfunction and decreased sex drive, secondary to Reiter's syndrome. 

9. Entitlement to service connection for irritable bowel syndrome secondary to Reiter's syndrome. 

10. Entitlement to service connection for skin rashes and blisters secondary to Reiter's syndrome. 

11. Entitlement to service connection for eye infections and poor eyesight secondary to Reiter's syndrome. 

12. Entitlement to service connection for hypertension secondary to Reiter's syndrome. 

13. Entitlement to service connection for heart disease status post myocardial infarctions to include irregular heart beat secondary to Reiter's syndrome. 

14. Entitlement to service connection for diabetes mellitus, to include hyper and hypoglycemia, secondary to Reiter's syndrome. 

15. Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1964 to January 1966.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2003 and March 2004 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2004, a statement of the case was issued in December 2005, and a substantive appeal was timely received in January 2006.  

In March 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In July 2008 the Board remanded the issues for further development.  In December 2010, the Board denied the issues of entitlement to service connection for Meniere's disease and bilateral hearing loss and remanded the remaining issues on appeal for further development.  The Veteran appealed the Board's December 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in February 2012, the Court granted a Joint Motion to Remand (JMR), and remanded the case to the Board for readjudication consistent with the Joint Motion.  

A review of the Virtual VA paperless claims processing system includes a rating decision dated in March 2007 which granted a 100 percent rating for residuals of myocardial infarction, effective November 8, 2004.  The March 2007 rating decision noted that the August 2005 rating decision granted compensation for residuals of myocardial infarction under 38 U.S.C. 1151 with an evaluation of 100 percent effective November 8, 2004 and reduced it to a 20 percent evaluation effective March 1, 2005.  The March 2007 rating decision restored the100 percent evaluation effective from the date of the informal claim based on the evidence of record.  Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the JMR dated in February 2012, the parties agreed that the duty to assist was not satisfied as there were outstanding VA medical records.  They noted that the Veteran reported receiving treatment at the VA Medical Center (VAMC) in Columbia, Missouri, at the Lake of the Ozarks VA Outpatient Clinic in Camdenton, Missouri, and at the VAMC in Fayetteville, Arkansas; however, not all of the records were obtained.  They noted that a treatment record on December 1, 2005 shows a VA audiologist requested that the Veteran's primary care physician enter an ENT Consult for Columbia VAMC into the system but there is no record of this consultation in the Columbia VAMC records in the claims folder.  They further noted that the Veteran submitted certain medical records from the Columbia VAMC that are not contained elsewhere in the file and it is uncertain if all relevant records from the Camdenton Outpatient Clinic and VAMC in Fayetteville were obtained.  A review of the claims folder shows that the Veteran submitted authorizations dated in August 2002 to obtain records for all his conditions from the Fayetteville VAMC from January 1997 to July 2002 and from the Camdenton Outpatient Clinic in Missouri from July 2002 to August 2002.  In a statement in September 2002, the Veteran indicated that there are treatment records since 1997 at the Camdenton Outpatient Clinic.  The file includes VA records from the Fayetteville VAMC dated 2002 to 2011, from Lake of the Ozarks VA Outpatient Clinic dated August 2002 to July 2003, and from the Columbia VAMC dated 2003 to 2005.  Therefore all outstanding pertinent medical records need to be associated with the claims folder.  

At this juncture the Board also notes that in a statement on June 21, 2011, prior to the February 2012 JMR and subsequent to the Board's decision/remand in December 2010, the Veteran's representative indicated that the Veteran would be willing to drop his appeal pertaining to all other issues, except the increase in rating for the residuals of myocardial infarction, back to the 2005 effective date if he were to be granted a 100 percent total and permanent rating for the myocardial infarction back to the 2005 effective date.  The RO in a rating decision on that same date, June 21, 2011, granted a 100 percent rating for residuals of a myocardial infarction effective March 1, 2005 (which immediately followed the period of a temporary 100 percent rating pursuant to 38 C.F.R. § 4.29) but did not address the issue of permanency.  While the RO in the June 2011 rating decision accepted the representative's statement as a withdrawal of the remaining issues on appeal, the Board finds this action to be premature.  

Accordingly, the case is REMANDED for the following action:
   
1. After ensuring that the notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) have been met, adjudicate the issue of entitlement to permanency of a total evaluation for the residuals of a myocardial infarction in a formal rating decision.  Thereafter, provide the Veteran and his representative with written notice of the determination and the Veteran's right to appeal.  (NOTE: If, and only if, the appellant inititates an appeal and, following the issuance of a Statement of the Case, completes an appeal in accordance with 38 U.S.C.A. § 7105(d) (West 2002), is the issue of entitlement to permanency of a total evaluation for the residuals of a myocardial infarction to be returned to the Board).  The Veteran and his representative are hereby reminded that appellate consideration of the matter identified above may be obtained only if a timely appeal is perfected.

2. Regardless of the outcome of the issue of permanency, if the Veteran wishes to withdraw his appeal, he (or his representative) must do so in accordance with 38 C.F.R. § 20.204(b) and must specify whether the appeal is withdrawn in its entirety or specifically list the issue or issues withdrawn from the appeal.  

3. If the Veteran does not withdraw his appeal in its entirety, then the development outlined in this paragraph and in the following paragraphs is to conducted.  Ask the Veteran to identify all health care providers that have treated him for the disabilities he is claiming and to submit or provide written authorization for VA to obtain outstanding private medical records.  Ask the Veteran to clarify which VA facilities have treated him for his disabilities and the dates of treatment.  

4. Attempt to obtain the following:

a.) records from the Fayetteville VAMC from January 1997 to July 2002 and from June 2011 to the present; 

b.) records from the VA Camdenton Outpatient Clinic in Missouri from 1997 to 2002;

c.) an ENT Consult apparently dated in 2005 from the Columbia VAMC; and 

d.) all private medical records and VA medical records identified by the Veteran.  

If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

5.  After the development is completed, adjudicate the claims on appeal.  If any benefit sought remains denied, 
furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


